Citation Nr: 0714490	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  03-23 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for depressive disorder 
(also claimed as post-traumatic stress disorder (PTSD)).

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from March 1982 to February 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision by which the RO, inter 
alia, denied service connection for depressive disorder also 
claimed as PTSD and granted service connection for 
hypertension.  Regarding the latter, the veteran is 
contesting the initial disability rating assigned.  

In connection with this appeal, the veteran requested a 
personal hearing before a Veterans Law Judge at the RO.  He 
withdrew his hearing request in February 2004.  See 38 C.F.R. 
§ 20.704(e) (2006).  Accordingly, the Board will proceed with 
consideration of the veteran's claim based on the evidence of 
record, as he has requested.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for service-connected hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if additional 
action is required on his part.


FINDING OF FACT

The veteran is not shown to be suffering from PTSD, and an 
acquired psychiatric disorder is not shown to be related to 
the veteran's active duty service.


CONCLUSION OF LAW

The veteran's claimed depressive disorder also claimed as 
PTSD is not due to disease or injury that was incurred in 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in November 2002, May 2003, and May 2005 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claim and of 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also advised the veteran to 
identify any additional information that he felt would 
support his claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The Board acknowledges that the content of the VCAA notice 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  The claim decided 
herein is denied, and no disability ratings or effective 
dates will be assigned.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service VA and private medical records.  Social 
Security Administration records have also been associated 
with the claims file.  The record also contains a report of a 
VA medical examination scheduled in connection with the claim 
decided herein, as required in certain circumstances under 
VCAA.  

The veteran indicated in December 2003 that he wished to 
waive any additional time for submitting evidence and that he 
wished for his case to be forwarded to the Board as soon as 
possible.  Implicitly, therefore, he has suggested that he 
had no further evidence to submit.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Factual Background 

The service medical records indicate that the veteran began 
to receive treatment for alcohol abuse in 1985 because 
drinking began to interfere with the veteran's personal life 
and professional duties.  In December 1986, the veteran 
complained of difficulties with pressures at work and home, 
and suicidal ideation without intent or plan.  His affect was 
flat.  A provisional diagnosed of situational adjustment 
reaction with depressive symptoms was given.  

In January 1987, occupational stress, a history of alcohol 
abuse with continued drinking, and marital discord were 
assessed.  That month, adjustment disorder with depressed 
mood was diagnosed.  In March 1989, a history of stress was 
noted, and the veteran was having trouble handling work and 
home problems.  He was not suicidal, but a referral for 
psychiatric treatment was recommended.  In September 1990, 
adjustment disorder with mixed emotional features and 
dependent personality disorder were diagnosed.  

In 2001, the veteran received private psychiatric treatment 
that yielded diagnoses such as depressive disorder not 
otherwise specified, major depressive disorder, and alcohol 
dependence.

On January 2003 VA psychiatric examination, the veteran 
asserted that he had been depressed since his release from 
service.  He described marital discord and eventual divorce 
and bitterness about being discharged from service.  He 
expressed a history of multiple jobs.  He described 
depressive episodes lasting several weeks at a time.  The 
veteran indicated that he felt angry about the outcome of his 
marriage and "being kicked out of service."  Upon 
examination of the service medical records and interviewing 
the veteran, the examiner concluded that the veteran's 
depression was not service related.  The examiner diagnosed 
depressive disorder, episodic not otherwise specified, and a 
history of alcohol dependence.  

A review of subsequent medical records reveals diagnoses of 
depression and anxiety as well as bipolar disorder.  The 
subsequent records, however, do not contain medical opinions 
regarding the origins of these psychiatric conditions.

Discussion

Initially, the Board observes that the veteran has never 
received a diagnosis of PTSD.  Without a present disability, 
service connection cannot be granted.  38 C.F.R. §§ 3.303, 
3.304; Gilpin, supra; Degmetich, supra.  Thus, service 
connection for PTSD is denied.  The Board need not analyze 
whether the particular criteria for service connection for 
PTSD have been met, because the veteran is not shown to be 
suffering from that disability, a prerequisite for the 
granting of service connection.  Id.

Regarding depression or a depressive disorder, the evidence 
certainly reflects diagnoses consistent with a depressive 
disorder.  The veteran appears to believe that such is 
related to service.  The Board cannot rely on the veteran's 
assertions in this regard because he is not shown to be 
competent to render diagnoses or medical opinions upon which 
the Board may rely.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  The competent evidence, in contrast, indicates 
that the veteran's present depression is unrelated to 
service.  For service connection to be granted, there must be 
a nexus between it and service.  As such, service connection 
for a depressive disorder is denied.  
38 C.F.R. § 3.303. 

The Board is well aware of the veteran's emotional problems 
in service.  Most of these had to do with alcohol abuse.  In 
any event, the competent evidence of record does not relate 
the veteran's current psychiatric diagnoses to service.

The only competent evidence of record weighs against the 
veteran's claim.  The preponderance of the evidence, 
therefore, is against the veteran's claim.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; see also 
38 U.S.C.A. § 5107.


ORDER

Service connection for a depressive disorder also claimed as 
PTSD is denied.


REMAND

The veteran's hypertension was last examined comprehensively 
in January 2003, some four and a half years ago.  Since, the 
veteran's hypertension has been characterized as uncontrolled 
and well controlled.  In any event, the Board requires 
information as to the current state of the veteran's service-
connected hypertension before determining the appropriate 
disability rating to be assigned.  Indeed, VA's statutory 
duty to assist the veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Thus, 
a VA examination of the veteran's hypertension must be 
conducted as described below.

As mentioned above, the veteran has not been apprised of 
effective dates as mandated by the Court in Dingess/Hartman.  
The veteran should be sent a corrective VCAA notice that 
imparts information on effective dates in accordance with the 
Court's holding in that case.

Finally, the RO must associate with the claims file all VA 
medical records from the Dayton VA Medical Center (MC) dated 
from April 13, 2006 to the present

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice that apprises him of effective 
dates in accordance with the Court's 
holding in Dingess/Hartman.  

2.  Associate with the claims file all 
Dayton VAMC clinical records dated from 
April 14, 2006 to the present.

3.  After obtaining the above-referenced 
VA records, schedule the veteran for a VA 
hypertension examination for the purpose 
of evaluating the severity of his high 
blood pressure.  The claims file should be 
provided to the examiner for review of 
pertinent documents therein in conjunction 
with the examination.  The examination 
report should contain sufficient blood 
pressure readings.

4.  After ensuring the VA examination 
report is complete and the other action 
requested herein has been accomplished, 
readjudicate the claim.  If such action 
does not resolve the claim, a supplemental 
statement of the case should be issued to 
the veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board for 
further appellate review, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


